GELATION REAGENT FOR FORMING GEL ELECTROLYTE AND METHODS RELATING THERETO

Primary Examiner: Gary Harris 		Art Unit: 1727       May 28, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/23/2019, 05/09/2022 & 05/09/2022 were considered by the examiner.
Drawings
3.	The drawings were received on 12/23/2019.  These drawings are acceptable.
Election/Restrictions
4.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.  The election restriction is made final and Claims 1-11 are examined as follows:
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-9 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerasopoulos et al. US 2019/0237803.
 	As to Claim 1, Gerasopoulos discloses a method of preparing a gel polymer electrolyte for use in an electrochemical cell (see abstract and title) that cycles lithium ions [0003 & 0030].
Wherein the method comprises: adding a gelation reagent to a liquid electrolyte (flowable slurry, [0071]) to form an electrolyte mixture that defines the gel polymer electrolyte [0072].
Wherein the gelation reagent includes one or more initiators [0062] and one or more crosslinking agents (triacrylate, see table 1, [0034]), each of the one or more initiators is one of a thermal initiator [0059].  Each of the one or more crosslinking agents is one of a tridentate alkane and a tetradentate alkane having one or more substitutes including a terminal group represented by:

(see reaction scheme (3) [0050]).
    PNG
    media_image1.png
    148
    189
    media_image1.png
    Greyscale
  
 	As to Claim 2, Gerasopoulos discloses the method of Claim 1, wherein the one or more crosslinking agents are selected from the group consisting of: trimethylolpropane triacrylate (TMPTA) ethoxylated trimethylolpropane triacrylate, and combinations thereof (see Table 1).  
 	As to Claim 3, Gerasopoulos discloses the method of Claim 2, wherein the gel polymer electrolyte includes a polymeric backbone defined by the one or more crosslinking agents [0047].  
	As to Claim 6, Gerasopoulos discloses the method of Claim 1, wherein the one or more initiators inherently include an actinic/electron beam initiator (electron beam cure, [0072]) selected from the group consisting of: acetophenone, and combinations thereof [0089 & 0101].  Actinic/electron beam is inherent as Gerasopoulos is initiating a reaction with an electron beam.  See MPEP 2112.
 	As to Claim 7, Gerasopoulos discloses the method of Claim 6, wherein after adding the gelation reagent to the liquid electrolyte, the method further comprises applying one of an electron beam [0072], or an actinic radiation to the electrolyte mixture to form the gel polymer electrolyte [0048].  
 	As to Claim 8, Gerasopoulos discloses the method of Claim 1, wherein the gelation reagent comprises greater than or equal to about 0.1 wt.% to less than or equal to about 10 wt.% of the one or more initiators and a balance of the one or more crosslinking agent [0059].  
 	As to Claim 9, Gerasopoulos discloses the method of Claim 1, wherein the gel polymer electrolyte comprises greater than or equal to about 1 wt.% to less than or equal to about 99 wt.% of the gelation reagent (see table 1).  
	As to Claim 11, Gerasopoulos discloses the method of Claim 1, wherein the method further includes injecting (depositing) the gel polymer electrolyte into an electrochemical cell (see figures 6 & 7, [0075]).


Allowable Subject Matter
6.	Claims 4, 5 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 4 requires the method of Claim 1, wherein the one or more initiators include a thermal initiator selected from the group consisting of. azobisisobutyronitrile (AIBN), 1,1'-azobis(cyclohexanecarbonitrile) (ABCN), benzoyl peroxide (BPO), di-tert-butyl peroxide, and combinations thereof which is not found in the prior art and appears to provide sufficient specificity to the Claim
 	Claim 5, requires the method of Claim 4, wherein after adding the gelation reagent to the liquid electrolyte, the method further comprises heating the electrolyte mixture to a temperature greater than or equal to about 45 0C to less than or equal to about 120 0C for a period greater than or equal to about 5 minutes to less than or equal to about 180 minutes to form the gel polymer electrolyte.  Claim 5 is dependent upon Claim 4.
 	Regarding Claim 10, Gerasopoulos discloses the method of Claim 1, wherein the liquid electrolyte comprises: one or more lithium salts [0030] selected from the group consisting of: lithium hexafluorophosphate (LiPF6); lithium perchlorate (LiClO4), lithium tetrachloroaluminate (LiAlCl4), lithium iodide (LiI), lithium bromide (LiBr), lithium thiocyanate (LiSCN), lithium tetrafluoroborate (LiBF4), lithium hexafluoroarsenate (LiAsF6), and combinations thereof.  However, Gerasopoulos does not disclose the combination of lithium salts and solvents as claimed which provides specificity to the independent claim.
7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727